Case 3:19-bk-30289            Doc 408      Filed 07/30/19 Entered 07/30/19 18:37:13                      Desc Main
                                          Document      Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

     In re:                                                 )      Chapter 11
                                                            )
     Blackjewel, L.L.C., et al.,                            )      Case No. 19-bk-30289
                                                            )
                             Debtors.1                      )      (Jointly Administered)

     MOTION OF DEBTORS FOR ENTRY OF AN ORDER RESCHEDULING MATTERS
          TO BE HEARD ON AUGUST 3, 2019, TO MONDAY, AUGUST 5, 2019

              Blackjewel, L.L.C., and its affiliated debtors and debtors-in-possession (collectively, the

 “Debtors”) in the above-captioned chapter 11 cases, hereby move this Court for entry of an order,

 substantially in the form attached hereto as Exhibit A, to reschedule the Sale Hearing2 and those

 other matters presently scheduled to be heard by the Court on Saturday, August 3, 2019, at

 12:30 p.m. prevailing Eastern Time to Monday, August 5, 2019, at 10:00 a.m. prevailing Eastern

 Time. In support of this motion, the Debtors respectfully state as follows:

                                       JURISDICTION AND VENUE

              1.     This Court has jurisdiction to consider this motion pursuant to 28 U.S.C. §§ 157

 and 1334.

              2.     This is a core proceeding under 28 U.S.C. § 157(b), and the Debtors consent to

 entry of a final order by the Court in connection with this motion to the extent it is later determined




 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number
 are as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation Energy Holdings,
 LLC (8795); Revelation Management Corporation (8908); Revelation Energy, LLC (4605); Dominion Coal
 Corporation (2957); Harold Keene Coal Co. LLC (6749); Vansant Coal Corporation (2785); Lone Mountain
 Processing, LLC (0457); Powell Mountain Energy, LLC (1024); and Cumberland River Coal LLC (2213). The
 headquarters for each of the Debtors is located at 1051 Main Street, Milton, West Virginia 25541 -1215.
 2
  Capitalized terms used herein but not otherwise defined herein shall have the meanings ascribed to such terms in the
 Motion or Bidding Procedures Order (each as defined below), as applicable.
Case 3:19-bk-30289            Doc 408       Filed 07/30/19 Entered 07/30/19 18:37:13                      Desc Main
                                           Document      Page 2 of 5


 that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

 herewith consistent with Article III of the United States Constitution.

          3.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

          4.       The statutory bases for the relief requested herein is section 105(a) of title 11 of the

 United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Rule 5071-1 of the

 Local Bankruptcy Rules for the United States Bankruptcy Court for the Southern District of West

 Virginia (the “Local Rules”).

                                                 BACKGROUND

          5.       On July 1, 2019 (the “Petition Date”), each of the Debtors filed a voluntary petition

 for relief with the Court under chapter 11 of the Bankruptcy Code. The Debtors are continuing to

 operate and maintain their business as debtors in possession pursuant to sections 1107(a) and 1108

 of the Bankruptcy Code.

          6.       As of the date hereof, no party has requested the appointment of a trustee or an

 examiner in these chapter 11 cases. On July 3, 2019, the Office of the United States Trustee for

 Region 4, the District of West Virginia (the “U.S. Trustee”), appointed an official committee of

 unsecured creditors [Docket No. 46] (the “Creditors’ Committee”).

          7.       A description of the Debtors’ business and the reasons for filing these chapter 11

 cases is set forth in the Declaration of Jeff A. Hoops, Sr. in Support of Chapter 11 Filings and

 First-Day Motions (the “First Day Declaration”) [Doc. No. 14].3

          8.       On July 25, 2019, the Debtors filed the Motion of Debtors for Entry of: (I) An Order

 (A) Approving Bidding Procedures, (B) Scheduling an Auction, Sale Hearing and Other Dates and

 Deadlines, (C) Approving Contura Energy, Inc. as a Stalking Horse Purchaser, (D) Approving the


 3
   Mr. Hoops resigned his positions as an officer and director of each of the Debtors on July 3, 2019 and is no longer
 involved in the management of the Debtors or their businesses.

                                                           2
Case 3:19-bk-30289        Doc 408     Filed 07/30/19 Entered 07/30/19 18:37:13              Desc Main
                                     Document      Page 3 of 5


 Assumption and Assignment of Contracts and Leases and Related Cure Procedures, (E) Approving

 the Purchase Deposit, (F) Authorizing Termination of the 401(K) Plan and (G) Granting Related

 Relief, and (II) An Order Approving the Sale of the Purchased Assets Free and Clear of Liens,

 Claims and Encumbrances [Docket No. 312] (the “Motion”).

         9.     On July 26, 2019, the Court entered an order approving the Motion [Docket

 No. 356] (the “Bidding Procedures Order”).            Later that same day, the Court filed notices

 scheduling the Sale Hearing and other pleadings initially scheduled for July 31, 2019, to August

 3, 2019 [Docket Nos. 351, 354]. On July 30, 2019, the Court included the remaining matters

 scheduled for July 31, 2019, to be heard on August 3, 2019 [Docket No. 396].

         10.    In consultation with the Stalking Horse Purchaser, the Debtors have decided in their

 business judgment, and subject to the approval of the Court, to modify the Bidding Procedures in

 two limited ways: (a) to reschedule the August 3, 2019, Sale Hearing to August 5, 2019, at 10:00

 a.m. prevailing Eastern Time and (b) to move the Closing Date to be no later than August 7, 2019

 (rather than August 5, 2019). Except for these two changes, the Bidding Procedures Order and the

 Bidding Procedures will remain unchanged.

                                      RELIEF REQUESTED

         11.    By this motion, the Debtors respectfully request entry of an order, substantially in

 the form attached hereto as Exhibit A, (a) rescheduling (i) the Sale Hearing and (ii) all other

 matters presently scheduled for August 3, 2019, at 12:30 p.m. to Monday, August 5, 2019, at 10:00

 a.m. prevailing Eastern Time, and (b) changing the Closing Date to be no later than August 7,

 2019.

                                              NOTICE

         12.    The Debtors, with the assistance of their proposed claims and noticing agent, will

 provide notice of this motion by email and/or first class mail to: (i) the Office of the United States

                                                   3
Case 3:19-bk-30289        Doc 408      Filed 07/30/19 Entered 07/30/19 18:37:13              Desc Main
                                      Document      Page 4 of 5


 Trustee for the Southern District of West Virginia; (ii) the Debtors’ prepetition secured lenders;

 (iii) the creditors appearing on the Debtors’ consolidated list of top 30 unsecured creditors; (iv) the

 Office of the United States Attorney for the District of West Virginia; (v) the Internal Revenue

 Service; (vi) any local, state, or federal agencies that regulate the Debtors’ businesses, (vii) counsel

 to Riverstone Credit Partners – Direct, L.P., Bailey & Glasser LLP, (viii) counsel to United Bank,

 Inc., Steptoe & Johnson PLLC, (ix) counsel to Highbridge Capital Management, LLC and

 Whitebox Advisors LLC, Paul, Weiss, Rifkind, Wharton & Garrison LLP; (x) proposed counsel

 to The Official Committee of Unsecured Creditors, Whiteford Taylor & Preston, LLP; and (xi) all

 parties requesting notices pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of

 the nature of the relief requested, no other or further notice need be given.



                            [Remainder of Page Intentionally Left Blank]




                                                    4
Case 3:19-bk-30289       Doc 408     Filed 07/30/19 Entered 07/30/19 18:37:13          Desc Main
                                    Document      Page 5 of 5


        WHEREFORE, the Debtors respectfully request that the Court enter an order, substantially

 in the form attached hereto as Exhibit A, granting the relief requested herein and any such other

 and further relief as the Court deems just and proper.



  DATED: July 30, 2019                          SUPPLE LAW OFFICE, PLLC

                                                Joe M. Supple, Bar. No. 8013
                                                801 Viand St.
                                                Point Pleasant, WV 25550
                                                Telephone: 304.675.6249
                                                Facsimile: 304.675.4372
                                                joe.supple@supplelaw.net

                                                 – and –

                                                SQUIRE PATTON BOGGS (US) LLP

                                                /s/ Stephen D. Lerner
                                                Stephen D. Lerner (admitted pro hac vice)
                                                Nava Hazan (admitted pro hac vice)
                                                Travis A. McRoberts (admitted pro hac vice)
                                                201 E. Fourth St., Suite 1900
                                                Cincinnati, Ohio 45202
                                                Telephone: 513.361.1200
                                                Facsimile: 513.361.1201
                                                stephen.lerner@squirepb.com
                                                nava.hazan@squirepb.com
                                                travis.mcroberts@squirepb.com

                                                 Proposed Co-Counsel to the Debtors and
                                                 Debtors-in-Possession
